NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS TOMAS MENDEZ,                              No.    14-73560

                Petitioner,                     Agency No. A088-890-561

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Luis Tomas Mendez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Mendez established any

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Toj-Culpatan v. Holder, 612 F.3d 1088,

1091-92 (9th Cir. 2010). We reject Mendez’s contention that the BIA erred in its

analysis. Thus, we deny the petition for review as to Mendez’s asylum claim.

      Substantial evidence supports the agency’s determination that Mendez failed

to establish past persecution or a clear probability of future persecution in

Guatemala on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, his withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    14-73560